                              UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF CALIFORNIA

BULL OUTDOOR PRODUCTS, INC., a                      Case No. 2:19-CV-01174-WBS-EFB
California corporation,
                                                    ORDER GRANTING FIFTH STIPULATION
                Plaintiff,                          TO EXTEND THE TIME FOR DEFENDANT
                                                    REC TEC INDUSTRIES, LLC TO RESPOND
       v.                                           TO PLAINTIFF’S COMPLAINT

REC TEC INDUSTRIES, LLC, a Georgia
limited liability company, and DOES 1 through
10, inclusive,

                Defendant.




       Upon review of the Stipulation of Plaintiff Outdoor Bull Products, Inc. (“Plaintiff”) and

Defendant Rec Tec Industries, LLC (“Defendant”), and for GOOD CASE SHOWN,

       IT IS HEREBY ORDERED that Defendant has until December 3, 2019 to respond to Plaintiff’s

Complaint.

Dated: November 13, 2019




                                                                  [Proposed] Order to Extend Time for
                                                1                     Defendant to Answer Complaint
       43617654.1
